Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

Response to Amendment
The amendment filed February 25, 2021 has been entered.  Claims 1-2, 11, 23-24 have been amended.  Claims 18-19 are canceled.  Currently, claims 1-17 and 20-30 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed February 25, 2021, with respect to the rejection(s) of claim(s) 1-17 and 20-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pernu et al. (US PG Pub 2013/0131484).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 20-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 23 have been amended to recite limitations directed to a control module mount, a backing plate, and conductive fasteners and their respective relationship.  These limitations are not supported by the originally filed specification or the amendments to the specification filed September 22, 2020.  Though applicant states the amendments to these claims is supported by provisional application 62/013,405, the non-provisional application must have support in the specification and drawings for the claim amendments.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 11, 20, 23, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US Pat 8,909,318) in view of Lindberg et al. (US PG Pub 2007/0285868), Sloan et al. (US PG Pub 2009/0131995), and Pernu et al. (US PG Pub 2013/0131484).
Regarding claims 1, 4-6, 11, 20, 26, 27, 29, Nordstrom discloses a system comprising: a portable control module 302 configured to perform signal processing; a flexible substrate 306 including a first surface and a second surface; a set of conductive leads coupled to the first surface of the flexible substrate, each conductive lead (“conductive transfer layer”) configured to electrically couple to a biosensing contact 309 of a set of biosensing contacts and to a control module (col. 4, lines 60-67); a first bonding layer 308 coupled to the first surface of the flexible substrate and including a set of openings 309 that expose portions of the set of conductive leads configured to couple to the set of biosensing contacts, each opening surrounding a corresponding exposed portion of a conductive lead (fig. 3); and a 
Nordstrom describes the conductive transfer layer connects with a signal receiving unit 302 via a point of contact 309 within the flexible substrate (col. 4, lines 60-67) but does not expressly detail about how the conductive transfer layer actually connects to the signal receiving unit.  For example, Nordstrom does not expressly disclose wherein a first portion of the conductive lead extends in a first direction along the first surface of the flexible substrate and a second portion of the conductive lead extends in a second direction through a thickness of the flexible substrate.  Lindberg et al. describes a system comprising a conductor 14 that interfaces with an electronics module at installation zone, the base of which is marked by reference 19 in Figure 2b.  Lindberg et al. teaches openings 171 in substrate 17 “through which the overlapping of the layers can be implemented in such that the transmission conductor 14 is taken through the opening 171” indicating this is also equivalent to a contact being made at location of opening 171 ([0036]).  In other words, Lindberg et al. teaches a first portion of the conductive lead 14 extending in a first direction along the first surface of substrate 17 and a second portion of the conductive lead extending in a second direction through a thickness of the flexible substrate at 171.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom such that the conductor extended through the flexible substrate via the point of contact 709 as taught by Lindberg et al. as it appears to be an equivalent technique to connect a conductor to an electronics module through substrate layers and such a modification would be reasonably predictable and would not alter the operation of the device.  
Nordstrom does not expressly disclose that the conductive lead is configured to electrically couple to a biosensing contact of a set of biosensing contacts through a conductive polymer such that signals detected from the biosensing contact propagate through conductive polymer to the conductive lead and exposing at least a portion of the conductive polymer through the opening.  Sloan et al. teaches 
Nordstrom describes a portable control module configured to perform signal processing; but dos not expressly disclose a control module mount permanently coupled to a garment, wherein the control module mount is configured to removably couple the portable control module to the garment, a backing plate disposed between the flexible substrate and the garment; and the set of conductive fasteners configured to electrically couple the set of conductive leads to the control mount, the set of conductive fasteners extending through the backing plate, the first surface of the flexible substrate, and the second surface of the flexible substrate, wherein the set of conductive fasteners compresses the backing plate toward the control module mount and secures the flexible substrate to the control module mount.  Pernu et al. teaches a system comprising a control module mount 12 permanently coupled to a garment 18, wherein the control module mount is configured to removably couple a portable control module (“heart rate monitor”) to the garment ([0046]), a backing plate 14 disposed between a flexible substrate 24 ([0054], [0119], fig. 10b) and the garment 18 (“Furthermore, one or more additional material layers 18 may be disposed on at least a portion of a bottom side of the electrode 24 and/or the bottom portion of the base portion 14 in order to more wholly integrate the snap in to the garment.” [0081]); and a set of conductive fasteners 38 ([0074], [0084], [0118]) configured to electrically couple the set of conductive leads to the control module mount (fig. 6), the set of conductive fasteners extending through the backing plate, a first surface of a flexible substrate, and a second surface of the flexible substrate (fig. 10b), wherein the set of conductive fasteners is capable of 
Regarding claim 3, Nordstrom does not expressly disclose the input resistance of the substrate compared to the conductive leads or an input channel of the control module mount corresponding to a pair of conductive leads.  However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regard the input channel of the control module mount corresponding to a pair of conductive leads as having a lower resistance than that of the sensor band since the function of the conductive leads is to promote electrical signal delivery through the wires and it would be illogical for another component such as the sensor band fabric to have a lower resistance that would draw the electrical signals away from the conductive leads.
Regarding claims 23, 25, Nordstrom discloses a system 301 comprising: a portable control module 302 configured to perform signal processing; a flexible substrate 308 including a first surface and a second surface; a set of conductive leads 303 coupled to the first surface of the flexible substrate, each conductive lead of the set of conductive leads configured to electrically couple to a biosensing contact of a set of biosensing contacts and to a control module 309; and a bonding layer 310 coupled to the flexible substrate such that the set of conductive leads is coupled between the flexible substrate and the bonding layer, the bonding layer including a set of openings 307 such that each opening exposes a portion of a conductive lead, surrounds the exposed portion of the conductive lead, and the bonding layer further configured to couple to a garment 300 (fig. 3).  
Nordstrom describes the conductive transfer layer connects with a signal receiving unit 702 via a point of contact 709 within the flexible substrate (col. 7, lines 49-52) but does not go into explicit detail about how the conductive transfer layer actually connects to the signal receiving unit.  For example, Nordstrom does not expressly disclose wherein a first portion of the conductive lead extends in a first direction along the first surface of the flexible substrate and a second portion of the conductive lead extends in a second direction through a thickness of the flexible substrate.  Lindberg et al. describes a system comprising a conductor 14 that interfaces with an electronics module at installation zone, the base of which is marked by reference 19 in Figure 2b.  Lindberg et al. teaches openings 171 in substrate 17 “through which the overlapping of the layers can be implemented in such that the transmission conductor 14 is taken through the opening 171” indicating this is also equivalent to a contact being made at location of opening 171 ([0036]).  In other words, Lindberg et al. teaches a first portion of the conductive lead 14 extending in a first direction along the first surface of substrate 17 and a second portion of the conductive lead extending in a second direction through a thickness of the flexible substrate at 171.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom such that the conductor extended through the flexible substrate via the point of contact 709 as taught by Lindberg et al. as it appears to be an equivalent technique to connect a conductor to an electronics module through substrate layers and such a modification would be reasonably predictable and would not alter the operation of the device.  
Nordstrom does not expressly disclose that the conductive lead of the set of conductive leads is configured to electrically couple to a biosensing contact of a set of biosensing contacts through a conductive polymer such that the signals detected by the biosensing contact propagate through the conductive polymer to the conductive lead and exposing at least a portion of the conductive polymer through the opening.  Sloan et al. teaches it is known in the art for the formation of an electrically conductive interface between electrodes 242a,b and lead wires 130 to include using a conductive 
Nordstrom describes a portable control module configured to perform signal processing; but dos not expressly disclose a control module mount permanently coupled to a garment, wherein the control module mount is configured to removably couple the portable control module to the garment, a backing plate disposed between the flexible substrate and the garment; and the set of conductive fasteners configured to electrically couple the set of conductive leads to the control mount, the set of conductive fasteners extending through the backing plate, the first surface of the flexible substrate, and the second surface of the flexible substrate, wherein the set of conductive fasteners compresses the backing plate toward the control module mount and secures the flexible substrate to the control module mount.  Pernu et al. teaches a system comprising a control module mount 12 permanently coupled to a garment 18, wherein the control module mount is configured to removably couple a portable control module (“heart rate monitor”) to the garment ([0046]), a backing plate 14 disposed between a flexible substrate 24 ([0054], [0119], fig. 10b) and the garment 18 (“Furthermore, one or more additional material layers 18 may be disposed on at least a portion of a bottom side of the electrode 24 and/or the bottom portion of the base portion 14 in order to more wholly integrate the snap in to the garment.” [0081]); and a set of conductive fasteners 38 ([0074], [0084], [0118]) configured to electrically couple the set of conductive leads to the control module mount (fig. 6), the set of conductive fasteners extending through the backing plate, a first surface of a flexible substrate, and a second surface of the flexible substrate (fig. 10b), wherein the set of conductive fasteners is capable of compressing the backing plate toward the control module mount and secures the flexible substrate to the control module mount ([0085], fig. 6).  It would have been obvious to one of ordinary skill in the art 
Regarding claim 28, Nordstrom does not disclose wherein an opening of the set of openings is smaller in width than a corresponding biosensing contact.  Lindberg et al. teaches wherein an opening of the set of openings 11, 13 is smaller in width than a corresponding biosensing contact 15 (figs. 1 and 2a).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom such that the set of openings was smaller in width than the biosensing contact as taught by Lindberg et al. since a change in size is generally recognized as being within the level of ordinary skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.
Regarding claim 30, Nordstrom in view of Sloan et al. discloses the biosensing contact includes the conductive polymer, the biosensing contact providing a waterproof seal around the conductive lead ([0065], “Exposed or uninsulated portions of the lead wires 830a, 830b extend into and form electrical couplings with the conductive polymer within the lumens 832a, 832b” [0067]).

Claims 7-9, 17, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US Pat 8,909,318) in view of Lindberg et al. (US PG Pub 2007/0285868), Sloan et al. (US PG Pub 2009/0131995) and Pernu et al. (US PG Pub 2013/0131484) as applied to claims 1, 3-6, 11, 20, 23, 25-30 above, and further in view of Oleson et al. (US PG Pub 2013/0077263).
Regarding claims 7-9, 17, 21, 22, Nordstrom does not expressly disclose wherein at least one of the first bonding layer, the second bonding layer, and the flexible substrate comprises a material with conductive properties configured to mitigate effects of at least one of static buildup and noise, wherein .

Claims 2, 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US Pat 8,909,318) in view of Lindberg et al. (US PG Pub 2007/0285868), Sloan et al. (US PG Pub 2009/0131995) and Pernu et al. (US PG Pub 2013/0131484) as applied to claims 1, 3-6, 11, 20, 23, 25-30 above, and further in view of Boser (US Pat 4,799,441).
Regarding claims 2, 13 and 24, Nordstrom does not expressly disclose wherein a first conductive lead of the set of conductive leads crosses a seam of the garment.  Boser is directed to sewing elastic tape 52 about a garment opening, where seams 36’ and 38’ exist (fig. 2).  Boser teaches that the seams are sewn preliminary to the elastic tape finishing, in which case the elastic tape crosses over the seams (col. 3, line 56 to col. 4, line 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom such that the conductive leads would .

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US Pat 8,909,318) in view Lindberg et al. (US PG Pub 2007/0285868), Sloan et al. (US PG Pub 2009/0131995) and Pernu et al. (US PG Pub 2013/0131484) as applied to claims 1, 3-6, 11, 20, 23, 25-30 above, and further in view of Esposito et al. (US PG Pub 2013/0192071).
Regarding claims 10 and 14, Nordstrom discloses wherein at least one of the first bonding layer and the second bonding layer isolates each conductive lead from the set of conductive leads from other conductive leads in the set of conductive leads (fig. 3) but does not expressly disclose wherein the first bonding layer and the second bonding layer provide a waterproof seal around each conductive lead of the set of conductive leads.  Esposito et al. teaches a garment comprising sensor components and teaches using water resistant fabrics to protect sensors, leads and/or traces from direct contact with liquids or other materials using a sandwich approach ([0014]) similar to Nordstrom’s device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom to utilize water resistant fabrics as taught by Esposito et al. in order to prevent water, sweat or other bodily fluids from affecting the conductivity of the sensors and leads ([0014]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US Pat 8,909,318) in view of Lindberg et al. (US PG Pub 2007/0285868), Sloan et al. (US PG Pub 2009/0131995) and Pernu et al. (US PG Pub 2013/0131484) as applied to claims 1, 3-6, 11, 20, 23, 25-30 above, and further in view of Rafferty et al. (US PG Pub 2013/0245388).
Regarding claim 12, Nordstrom does not expressly disclose wherein each of the set of conductive leads has a boustrophedonic pattern that stretches and contracts during use of the system by a user.  Rafferty et al. teaches a boustrophedonic pattern of conductive structures where the non-linear configuration promotes more consistent performance of the apparatus with deformation such as stretching ([0159]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nordstrom such that the conductive leads comprised a boustrophedonic pattern as taught by Rafferty et al. in order to promotes more consistent performance of the apparatus with deformation such as stretching ([0159]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US Pat 8,909,318) in view of Lindberg et al. (US PG Pub 2007/0285868), Sloan et al. (US PG Pub 2009/0131995) and Pernu et al. (US PG Pub 2013/0131484) as applied to claims 1, 3-6, 11, 20, 23, 25-30 above, and further in view of Korkala et al. (US PG Pub 2014/0343391).
Regarding claims 15 and 16, Nordstrom does not expressly disclose a resistance of one or both of the first bonding layer and the second bonding layer is less than a threshold resistance required to prevent or dissipate static interference from signals conducted by the set of conductive leads, wherein a resistance of one or both of the first bonding layer and the second bonding layer is less than 106 ohms per square.  Korkala et al. teaches static electricity in garments comprising sensors is a concern because movement between the fabrics of a garment can affect the sensed measurement ([0031]).  Korkala et al. teaches applying a static shield 40 to prevent or dissipate static interference ([0031]) in which one of ordinary skill in the art before the effective filing date of the claimed invention would have thought it obvious to apply to Nordstrom in order to also prevent static electricity from affecting the sensed signals.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a resistance of one or both of the first bonding layer and the second 6 ohms per square, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and such a value would have been reasonably predictable and would not have altered the operation of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792